 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                  ***

 4    SHERRI L. LOVE,                                         Case No. 2:20-cv-00525-JAD-EJY

 5                   Plaintiff,

 6           v.                                                              ORDER

 7    MEDICAL UNIT E FMWCC, et al.,

 8                   Defendants.

 9

10   I.     DISCUSSION

11          In its April 6, 2021 Screening Order, the Court dismissed Plaintiff’s Complaint and ordered

12   her to file an amended complaint by May 7, 2021. ECF No. 11. Plaintiff subsequently filed a

13   Motion for an Extension of Time to file the amended complaint and a Motion for Appointment of

14   Counsel. ECF Nos. 13, 14. On April 27, 2021, the Court denied the Motion for Appointment of

15   Counsel but extended the deadline for filing an amended complaint until June 7, 2021. ECF No.

16   15. Plaintiff has now filed two additional requests for appointment of counsel and extension of

17   the deadline to file the amended complaint. ECF Nos. 16, 17.

18          For the same reasons the Court denied Plaintiff’s previous Motion for Appointment of

19   Counsel, the Court denies Plaintiff’s second and third requests for appointment of counsel. The

20   Court informs Plaintiff that it will not respond to any further requests for appointment of counsel

21   that are filed before the Court enters an order finding that Plaintiff states a colorable claim in an

22   amended complaint.

23          The Court will grant Plaintiff’s Motion for Extension of Time. Plaintiff’s amended

24   complaint shall be due on July 7, 2021. The Court explicitly warns Plaintiff that it is very unlikely

25   to look favorably upon any further requests for an extension of time.

26   II.    CONCLUSION

27          For the foregoing reasons, IT IS HEREBY ORDERED that the Motions for Appointment

28   of Counsel (ECF Nos. 16, 17) are DENIED.

                                                      1
 1
            IT IS FURTHER ORDERED that the Motions for Extension of Time (ECF Nos. 16, 17)
 2
     are GRANTED. Plaintiff shall file her amended complaint on or before July 7, 2021.
 3
            IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by July
 4
     7, 2021, this action will be subject to dismissal.
 5

 6
            DATED THIS 19th day of May, 2021.
 7

 8

 9                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
